DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
	Claims 1, 12 and 20 are amended. 
	Drawings are amended. 

Response to Arguments
	Objections to drawings are withdrawn. 
	Applicant’s arguments are fully considered. 	
35 USC 103 rejections are withdrawn in light of the amendments. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 9, 10, 12 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Denyer et al . U.S. Patent Application Publication 2021/0097039 in view of Snider et al. U.S. Patent Application Publication 2016/0316003.
Claims 1, 12 and 20,
	Denyer discloses 
	A computer-implemented method for placement of a plurality of application objects of an application within a network architecture, the method comprising: 
	generating during runtime of the application, an application topology model for the application, based on application metrics for the plurality of application objects (para 0063-discovered data includes communication protocols, sessions states, and attributes, para 0046-monitoing active nodes via WMI is mapped to runtime),
	the application topology model indicating one or more directional communication links between at least two applications objects of the plurality of application objects (see fig. 1, item 22 discloses discovered nodes with bi-directional connections, para 0062- nodes and interconnections are discovered data mapped to model, para 0031-node is an interdependent application ) ; 
	determining a recommendation for migrating an application object of the plurality of application objects to a network node of the plurality of network nodes using the application topology model, the recommendation identifying the application object and the network node (para 00135-145- discloses determine a migration plan based on the discovered information of the nodes and the criticality analysis, para 0156- discloses migrating nodes to a target infrastructure); and 
	causing migration of the application object to the network node identified by the recommendation (para 0196- migration is scheduled)
	a memory that stores instructions; and one or more processors in communication with the memory and non-transitory computer-readable medium (para 0026).
	Although Denyer discloses substantial limitations of the claimed invention, it fails to explicitly disclose 
	generating a resource topology model of a plurality of network nodes within the network architecture, based on resource metrics for the network nodes; 
	determining a recommendation for migrating an application object of the plurality of application objects to a network node of the plurality of network nodes using the resource topology model.
	In an analogous art, Snider discloses 
	generating a resource topology model of a plurality of network nodes within the network architecture, based on resource metrics for the network nodes (fig. 2, para 0034- the application placement component select nodes for job placements, para 0036-node selection is based on available time and resources); 
	determining a recommendation for migrating an application object of the plurality of application objects to a network node of the plurality of network nodes using the resource topology model. (fig. 4, item 420 a placement plan is generated. para 0099- placement plan is tailored to comply with performance requirements of application and client)
	One of ordinary skill in the art before the effective filing date would find it obvious to combine infrastructure allocation of Snider with the Denyer system to produce the predictable result of determining migration recommendation. One of ordinary skill in the art would be motivated to combine Snider with the Denyer to optimize resource utilization.

Claim 9  
	detecting a network configuration change associated with one or more of the network nodes within the network architecture. (Snider para 0089-0090-detects node fails).
Same motivation as claim 1.
Claim 10, 
	generating an updated application topology model for the application (Snider para 0089-0090- a failed node causes the application placement component to regenerate plan) and 
	an updated resource topology model of the plurality of network nodes, based on the detected network configuration change. (Snider para 0089-0090- discloses regenerating plan. para 0036-node selection is based on available time and resources.) 	
	providing an updated recommendation for migrating the application object based on the updated application topology model and the updated resource topology model. (Snider para 0089-0090-new placement plan migrates objects)
Same motivation as claim 1.

Claims 2-4 and 13-15 are rejected under 35 U.S.C. 103 as being unpatentable over Denyer/Snider in view of Barsness et al. U.S. Patent Application Publication 2009/0271588 in view of Qi U.S. Patent Application Publication 2017/0068747
Claims 2 and 13,
	Although Denyer/Snider disclose substantial limitations of the claimed invention, it fails to explicitly disclose 
data size matrix indicating size of data transferred between at least two application objects of the plurality of application objects
	an execution time matrix indicating execution times for each of the plurality of application objects when executed at a corresponding node of the plurality of network nodes. 
	In an analogous art, Barsness discloses
	an execution time matrix indicating execution times for each of the plurality of application objects when executed at a corresponding node of the plurality of network nodes. (Barsness para 0047- measures the amount each time each application is used)
	One of ordinary skill in the art before the effective filing date would find it obvious to combine the metrics of Barsness with the Denyer/Snider system to produce the predictable result of measuring data communicated amongst the application components. One of ordinary skill in the art would be motivated to combine Barsness with the Denyer/Snider to determine execution chokepoints.
	Although Denyer/Snider/Barsness discloses substantial limitations of the claimed invention, it fails to explicitly disclose	
	data size matrix indicating size of data transferred between at least two application objects of the plurality of application objects.
	In an analogous art, Qi discloses 
	a data size matrix indicating size of data transferred between at least two application objects of the plurality of application objects. (para 0040- Application level throughput may refer to the amount of data transmitted through the servers in the distributed computing environment)
	One of ordinary skill in the art before the effective filing date would find it obvious to combine the metrics of Qi with the Denyer/Snider/Barsness system to produce the predictable result of measuring data communicated amongst the application components. One of ordinary skill in the art would be motivated to combine Qi with the Denyer/Snider/Barsness to determine execution chokepoints.
Claims 3 and 14,
	a latency matrix indicating latency associated with a plurality of communication links (Qi para 0032-latency, see fig. 6), 
	each communication link coupling two network nodes of the plurality of network nodes (Qi fig. 6); and 
	a transfer rate matrix indicating bandwidth information associated with the plurality of communication link. ( Qi para 0078-disclsoe that bandwidth is a configurable resource of the Cloud model)
The motivation is the same as claim 2. 
Claims 4 and 15, 
	retrieving an objective function indicative of an optimization target for the placement of the plurality of application objects. (Barsness para 0043-user-defined threshold, para 0066- discloses a size criteria and usage for migration),
Same motivation as claim 2.

Claims 5 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Denyer/Snider/Barsness/Qi in view of Hanson U.S. Patent Application Publication 2009/0254660.
Claims 5 and 16,
	Although Denyer/Snider/Barsness/Qi discloses substantial limitations of the claimed invention, it fails to explicitly disclose	
	wherein the optimization target is at least one of the following: 
	application object time consumption associated with execution time of the plurality of application objects; and 
	application object energy consumption associated with energy consumed when the plurality of application objects run at corresponding network nodes of the plurality of network nodes.
	In an analogous art, Hanson discloses 
		wherein the optimization target is at least one of the following: 
	application object energy consumption associated with energy consumed when the plurality of application objects run at corresponding network nodes of the plurality of network nodes. (para 0022-power consumption objectives)
	One of ordinary skill in the art before the effective filing date would find it obvious to combine the power goals of Hanson with the Denyer/Snider/Barsness/Qi system to produce the predictable result of placing application components based on power targets. One of ordinary skill in the art would be motivated to combine Hanson with the Denyer/Snider/Barsness/Qi to achieve a balance of performance and power savings.  (Hanson para 0022).

	Claims 6-7, and 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over Denyer/Snider/Barsness/Qi in view of Jain U.S. Patent Application Publication 2011/0320520.
Claims 6 and 17
	Although Denyer/Snider/Barsness/Qi discloses substantial limitations of the claimed invention, it fails to explicitly disclose
	selecting the application object of the plurality of application objects based on the execution time matrix.
	In an analogous art, Jain discloses
	selecting the application object of the plurality of application objects based on the execution time matrix. (para 0070-placement is based on execution times)
	One of ordinary skill in the art before the effective filing date would find it obvious to combine the execution metrics of Jain with the Denyer/Snider/Barsness/Qi system to produce the predictable result of placing application components based on execution time. One of ordinary skill in the art would be motivated to combine Jain with the Denyer/Snider/Barsness/Qi to adjust component place to achieve desired performance goals.
Claims 7 and 18,
	determining a plurality of time consumption values for the selected application object, each of the time consumption values indicating time consumption when the selected application object is executed at a corresponding node of the plurality of network nodes. (Jain para 0036- discloses determining execution time at node)
	One of ordinary skill in the art before the effective filing date would find it obvious to combine the execution metrics of Jain with the Denyer/Snider/Barsness/Qi system to produce the predictable result of placing application components based on execution time. One of ordinary skill in the art would be motivated to combine Jain with the Denyer/Snider/Barsness/Qi to adjust component place to achieve desired performance goals.

	Claims 8 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Denyer/Snider/Barsness/Qi/Jain in view of Xia et al. U.S. Patent Application Publication 2018/0089002.
Claims 8 and 19,
	generating the recommendation for migrating the application object from running on a current node to the selected network node. (Barsness para 0062-0063 migration is determine based on application metrics)
	Although Denyer/Snider/Barsness/Qi/Jain discloses substantial limitations of the claimed invention, it fails to explicitly disclose
	selecting the network node of the plurality of network nodes for the migration based on a minimum time consumption value of the plurality of time consumption values. 
	In an analogous art, Xia discloses
selecting the network node of the plurality of network nodes for the migration based on a minimum time consumption value of the plurality of time consumption values. (para 0035-0048- determines placement based on minimize execution time from a plurality of computing resources.)
One of ordinary skill in the art before the effective filing date would find it obvious to combine the concept of minimizing execution of Xia with the Denyer/Snider/Barsness/Qi/Jain system to produce the predictable result of placing application components based on the shortest execution time. One of ordinary skill in the art would be motivated to combine Xia with the Denyer/Snider/Barsness/Qi/Jain to adjust component placement to achieve desired performance goals.

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Denyer/Snider in view of Jain (hereinafter Jain2) U.S. Patent Application Publication 2011/0282982.
Claim 11,
	Although Denyer/Snider discloses substantial limitations of the claimed invention, it fails to explicitly disclose
	 wherein the network configuration change includes at least one of the following: 
	a network availability change and power consumption configuration change for at least one of the plurality of network nodes within the network architecture. 
	In an analogous art, Jain2 discloses
	wherein the network configuration change includes at least one of the following: 
	a network availability change and power consumption configuration change for at least one of the plurality of network nodes within the network architecture. (para 0030-a energy consumption simulator is used to estimate consumption, An application placement component relocates components based on energy costs and bandwidth. Also see 0124-power configuration change ) 
One of ordinary skill in the art before the effective filing date would find it obvious to combine the concept of dynamic deployment based on energy and bandwidth of Jain2 with the Denyer/Snider system to produce the predictable result of placing application components based on bandwidth and energy costs. One of ordinary skill in the art would be motivated to combine Jain2 with the Denyer/Snider to adjust component placement to minimize energy costs .

Conclusion
Related Prior Art:
	Moon et al. U.S. Patent Publication 8,165,386- discloses monitoring directional links in topologies. 
	Seelam et al. U.S. Patent Application Publication 2020/0252481- discloses workload placement based on the proximity to achieve optimal execution. 
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH M COUSINS whose telephone number is (571)270-7746. The examiner can normally be reached 9:00am -5:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tonia Dollinger can be reached on (571) 272-4170. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JMC/Examiner, Art Unit 2459  

/TONIA L DOLLINGER/Supervisory Patent Examiner, Art Unit 2459